Citation Nr: 0842224	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-41 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chondromalacia of the 
right knee.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In August 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The veteran requested a personal hearing before a Veterans 
Law Judge, sitting at the RO.  A hearing was scheduled for 
October 2005.  However, the veteran failed to appear.  As no 
further communication has been received from the veteran 
regarding such hearing, the Board considers his request for a 
hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2008). 

The appeal again is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Although cognizant of the further delay that will result, the 
Board determines another remand is necessary in this case.  
Specifically, evidence received subsequent to the August 2007 
remand indicates that further development is required.

In response to the Board's August 2007 remand service 
personnel and service treatment records were obtained from 
the veteran's Oklahoma National Guard unit.  Among these 
records is a May 2002 physician's note reporting a visit by 
the veteran to a clinic at the VA medical center in Oklahoma 
City for treatment of the right knee.  The note also states 
that a veteran was to be seen in June 2002 for an evaluation 
for possible knee surgery.  Records related to this May 2002 
and June 2002 treatment are not among the VA treatment 
records in the claims file.  Further, the Board determines 
that, as evidence has been received indicating treatment for 
the veteran's right knee within one year of service 
discharge, a VA examination is necessary to determine the 
existence and etiology veteran's claimed right knee disorder. 

Accordingly, the case is REMANDED for the following action:

1.	Request treatment records dated in May 
2002 and June 2002 from the Oklahoma 
City VA medical center.
2.	Schedule the veteran for a VA 
examination to ascertain the existence 
and etiology of his claimed right knee 
disorder.  The claims file should be 
made available to the examiner for 
review, and the examination report 
should reflect that such review 
occurred.  Upon review of the record 
and examination of the veteran, the 
examiner is requested to opine as to 
the following:

Is it at least as likely as not (50% 
probability or greater) that the 
veteran's right knee disorder is 
related to an event or injury during 
his military service?

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the September 2008 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




